Citation Nr: 1609415	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-33 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2010; a statement of the case was issued in May 2010; and a substantive appeal was received in July 2010.   

The Veteran was scheduled to testify before the Board in November 2015.  He failed to appear for the hearing or provide good cause for his failure to appear.  The Veteran's representative submitted a February 2016 correspondence indicating that the Veteran had no further argument.  The hearing request is considered withdrawn.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has had symptoms of sleep apnea since service.  Specifically, he alleges that he has been fatigued, sleepy, and tired during the day.  he also indicated severe headaches.  These claims are substantiated by lay statements (including one from a fellow serviceman).  The Veteran stated, and the record confirms, that when he finally sought treatment for these symptoms in February 2009, that he was diagnosed with severe obstructive sleep apnea/hypopnea syndrome.  

The service treatment records fail to reflect a sleep disorder.  However, the Veteran was noted to have had a nocturnal cough and shortness of breath.  The Board finds that given the Veteran's lay statements regarding continuity of symptomatology, a VA examination and opinion are warranted.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.  In so doing, he/she should address the lay statements (including the Veteran's own statements) and the service treatment records reflecting a nocturnal cough and shortness of breath.

Additionally, the Veteran has submitted internet articles reflecting an association between asthma and sleep apnea.  Since the Veteran has been service connected for asthma, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by his service connected asthma.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of his sleep apnea.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any sleep apnea began during or is causally related to service.  The examiner should also state whether it is at least as likely as not that sleep apnea was caused by the service-connected asthma.  If not, has sleep apnea been aggravated (made permanently worse beyond its natural progression) by the service-connected asthma?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.    

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  This includes discussion of the lay statements already in the record and the service treatment records that reflect nocturnal coughing and shortness of breath.    

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

